Citation Nr: 0025571	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1959 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
RO which denied an evaluation in excess of10 percent for the 
veteran's service connected low back disorder.  In a rating 
decision of May 1998 the RO increased the evaluation for the 
veteran's service connected low back disorder to 20 percent 
disabling, effective August 10, 1994.  

In a September 2000 informal hearing presentation the 
veteran's representative raised the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  This issue has not been developed and 
certified for appeal.  It is referred to the RO for all 
appropriate action.  Only the issue of entitlement to an 
increased rating for the veteran's service connected low back 
disorder is before the Board for appellate consideration at 
this time.  


REMAND

The veteran is currently in receipt of a 20 percent 
evaluation for his service connected residuals of a fracture 
of the transverse process of the L4 vertebra with traumatic 
arthritis under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5003, 5010, and 5292.  Under the provisions 
of Diagnostic Code 5285 an additional 10 percent rating may 
be assigned for this low back disorder if there is 
demonstrable deformity of the L4 vertebral body.  However, 
the Board points out that a fracture of a transverse process 
is not a fracture of the body of a vertebra.  Since that is 
the case, the provisions of Diagnostic Code 5285 are not for 
application in this case.  

Since the veteran's service connected low back disability has 
been evaluated on the basis of limitation of motion in the 
lumbar spine, the decision of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995) must be taken into account in evaluation 
of this disability.  In DeLuca, the Court held that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) requires that 
consideration must be given to functional loss due to pain, 
weakened movement, excess fatigability, incoordination, and 
pain on undertaking movement when a rating is based in whole 
or in part on limitation of motion.  

The veteran last received a VA examination of his low back 
disability in February 1999.  At that time the veteran's 
complaints of low back pain were noted and the clinical 
findings indicate clearly that the veteran has significant 
pain on motion in his lumbar spine.  However, the report of 
the examination does not contain sufficient clinical data to 
support a rating of the veteran's low back disorder which 
would comport with the Court's requirements as outlined in 
DeLuca.  In particular, the report of the February 1999 VA 
examination contains no clinical information in regard to 
weakened movement, excess fatigability, and/or 
incoordination.  Moreover, it does not appear that the VA 
physician who conducted the February 1999 examination of the 
veteran's lumbar spine had an opportunity to review the 
veteran's claims folder.  In addition, it is noted that 
clinical records are in the claims folder which reflect 
private treatment for the veteran's low back symptoms 
subsequent to the February 1999 VA orthopedic examination.  
These private clinical records suggest that the veteran's 
service connected low back disorder may have worsened since 
the time of that examination.  In this regard reference is 
made to a medical record dated January 7, 2000 created by 
S.R. Goldman, M.D.  Accordingly, a further VA examination of 
the veteran's service connected low back disorder must be 
accomplished prior to further appellate consideration of the 
issue of an increased rating for this disability.  

The Board has also noted that the VA physician who conducted 
the February 1999 examination, added a note in March 1999 to 
the effect that the veteran had repeatedly failed to complete 
an MRI of the spine.  It is noted that the record contains a 
report of an April 1999 MRI of the cervical spine, which was 
performed at a private physician.  The veteran is not service 
connected for a cervical spine disorder.  To the extent that 
the March 1999 notation may refer to the lumbar spine, the 
Board notes that an MRI is primarily a diagnostic study and 
is of limited utility in regard to a determination of the 
severity of an already diagnosed disorder.  Accordingly, the 
Board is of the opinion that an MRI study of the veteran's 
lumbar spine is not necessary to the development of the 
veteran's current claim.  

In view of the above, this case is REMANDED to the Board for 
the following action:  

1. The veteran should be afforded a VA 
orthopedic examination to determine 
the current severity of his service 
connected low back disorder.  The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination and 
he should state that he has reviewed 
the claims folder in his examination 
report.  The examiner should report 
the pertinent medical complaints, 
symptoms, and clinical findings in 
detail, including range of lumbar 
spine motion in degrees and in all 
planes.  The limitation of motion in 
the lumbar spine should be 
characterized as slight, moderate, 
severe, or pronounced in degree.  In 
addition, the examiner should report 
any weakened movement, excess 
fatigability, pain on undertaking 
motion, and/or incoordination caused 
by the veteran's service connected 
lumbar spine disorder.  If possible, 
the degree of additional range of 
motion loss due to any weakened 
movement, excess fatigability, pain on 
undertaking motion or incoordination 
should be expressed by the examiner.  

2. The RO should then again adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration, 
if appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with a precedent 
decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




